DETAILED ACTION
This office action is in response to the application filed on December 30, 2021.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parham (US 2015/0295186).


    PNG
    media_image1.png
    182
    107
    media_image1.png
    Greyscale
With respect to Claim 12, Parham shows most aspects of the current invention including a nitrogen-containing compound, with a general structural formula shown in formula I. See Below (Par 119 Ex. 8a)





    PNG
    media_image2.png
    253
    607
    media_image2.png
    Greyscale

wherein R1 and R2 are the same or different, and are each independently selected from the group consisting of substituted or unsubstituted aryl with 6 to 14 ring-forming carbon atoms, substituted or unsubstituted heteroaryl with 5 to 12 ring-forming carbon atoms; 
the substituents of R1 and the substituents of R2 are each independently selected from: deuterium, alkyl with 1 to 4 carbon atoms, aryl with 6 to 14 carbon atoms, and heteroaryl with 5 to 12 carbon atoms; 
X1 is independently selected from: O and S
X2 is independently selected from: O and S
With respect to Claim 13, Parham shows a nitrogen-containing compound, with a general structural formula shown in formula I. See (Par 119 Ex. 8a)

    PNG
    media_image1.png
    182
    107
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    253
    607
    media_image2.png
    Greyscale







X1 is independently selected from: O and S; 
X2 is independently selected from: O and S
Each of R1 and R2  is independently selected from the group consisting of the following groups




    PNG
    media_image2.png
    253
    607
    media_image2.png
    Greyscale
With respect to Claim 14, Parham shows wherein the nitrogen-containing compound id selected from the group consisting of the following nitrogen-containing compounds. See (Par 119 Ex. 8a)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, 19, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2015/0295186) in view Nakagawa (US 2004/0124766).
With respect to Claim 15, Parham shows most aspects of the current invention including a nitrogen-containing compound for organic electroluminescent devices. However, Parham does not show an electronic element, comprising an anode and a cathode that are arranged oppositely, and a functional layer arranged between the anode and the cathode, wherein the functional layer comprises the nitrogen-containing compound according to claim 12.
On the other hand, Nakagawa shows (Fig 2) an electronic element (20), comprising an anode (12) and a cathode (14) that are arranged oppositely, and a functional layer (21) arranged between the anode and the cathode, wherein the functional layer comprises a nitrogen-containing compound (par 46). Nakagawa teaches doing so to provide an organic EL device with slightly higher applied voltage, superior luminance, power efficiency, and current efficiency and further having light emitting characteristics equal to or more than those of the conventional organic EL device (par 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have an electronic element, comprising an anode and a cathode that are arranged oppositely, and a functional layer arranged between the anode and the cathode, wherein the functional layer comprises the nitrogen-containing compound according to claim 12 in the device of Parham to provide an organic EL device with slightly higher applied voltage, superior luminance, power efficiency, and current efficiency and further having light emitting characteristics equal to or more than those of the conventional organic EL device.
With respect to Claim 18, Nakagawa shows (Fig 2) an electronic device, comprising the electronic element according to claim 15.
With respect to Claim 19, Parham shows most aspects of the current invention including a nitrogen-containing compound for organic electroluminescent devices. However, Parham does not show an electronic element, comprising an anode and a cathode that are arranged oppositely, and a functional layer arranged between the anode and the cathode, wherein the functional layer comprises the nitrogen-containing compound according to claim 13.
On the other hand, Nakagawa shows (Fig 2) an electronic element (20), comprising an anode (12) and a cathode (14) that are arranged oppositely, and a functional layer (21) arranged between the anode and the cathode, wherein the functional layer comprises a nitrogen-containing compound (par 46). Nakagawa teaches doing so to provide an organic EL device with slightly higher applied voltage, superior luminance, power efficiency, and current efficiency and further having light emitting characteristics equal to or more than those of the conventional organic EL device (par 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have an electronic element, comprising an anode and a cathode that are arranged oppositely, and a functional layer arranged between the anode and the cathode, wherein the functional layer comprises the nitrogen-containing compound according to claim 12 in the device of Parham to provide an organic EL device with slightly higher applied voltage, superior luminance, power efficiency, and current efficiency and further having light emitting characteristics equal to or more than those of the conventional organic EL device.
With respect to Claim 22, Nakagawa shows (Fig 2) an electronic device, comprising the electronic element according to claim 19.
With respect to Claim 23, Parham shows most aspects of the current invention including a nitrogen-containing compound for organic electroluminescent devices. However, Parham does not show an electronic element, comprising an anode and a cathode that are arranged oppositely, and a functional layer arranged between the anode and the cathode, wherein the functional layer comprises the nitrogen-containing compound according to claim 13.
On the other hand, Nakagawa shows (Fig 2) an electronic element (20), comprising an anode (12) and a cathode (14) that are arranged oppositely, and a functional layer (21) arranged between the anode and the cathode, wherein the functional layer comprises a nitrogen-containing compound (par 46). Nakagawa teaches doing so to provide an organic EL device with slightly higher applied voltage, superior luminance, power efficiency, and current efficiency and further having light emitting characteristics equal to or more than those of the conventional organic EL device (par 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have an electronic element, comprising an anode and a cathode that are arranged oppositely, and a functional layer arranged between the anode and the cathode, wherein the functional layer comprises the nitrogen-containing compound according to claim 12 in the device of Parham to provide an organic EL device with slightly higher applied voltage, superior luminance, power efficiency, and current efficiency and further having light emitting characteristics equal to or more than those of the conventional organic EL device.
With respect to Claim 26, Nakagawa shows (Fig 2) an electronic device, comprising the electronic element according to claim 19.

Claims 16-17, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2015/0295186) in view Nakagawa (US 2004/0124766) and in further view of Zhao (CN108863896 A).
With respect to Claim 16, Parham shows most aspects of the current invention including a nitrogen-containing compound for organic electroluminescent devices. Furthermore, Nakagawa shows (Fig 2) an electronic element (20), comprising a functional layer (21) arranged between an anode and cathode, wherein the functional layer comprises a hole transport layer (16). However, the combination of references do not show the hole transport layer comprises the nitrogen-containing compound.

    PNG
    media_image3.png
    207
    133
    media_image3.png
    Greyscale
On the other hand, Zhao discloses most aspects of the present invention including a hole transporting material, comprising a compound of formula (see below P-16 of Zhao) wherein the hole transport material used as an organic electroluminescent device (see description, par 7-17 and 21).






Furthermore, the present application provides a solution to a technical problem to provide an alternative hole transport material. The compound of formula in Zhao can provide the technical motivation which improves the luminous efficiency of the organic electroluminescence device and reduces the organic electroluminescence device drive voltage (par 30 Zhao). Therefore, the technical solution of claim 16 is obvious.
With respect to Claim 17, Nakagawa shows (Fig 2) wherein the electronic element is an organic electroluminescent device or a solar cell.
With respect to Claim 20, Parham shows most aspects of the current invention including a nitrogen-containing compound for organic electroluminescent devices. Furthermore, Nakagawa shows (Fig 2) an electronic element (20), comprising a functional layer (21) arranged between an anode and cathode, wherein the functional layer comprises a hole transport layer (16). However, the combination of references do not show the hole transport layer comprises the nitrogen-containing compound.
On the other hand, Zhao discloses most aspects of the present invention including a hole transporting material, comprising a compound of formula (see below P-16 of Zhao) wherein the hole transport material used as an organic electroluminescent device (see description, par 7-17 and 21).

    PNG
    media_image3.png
    207
    133
    media_image3.png
    Greyscale







Furthermore, the present application provides a solution to a technical problem to provide an alternative hole transport material. The compound of formula in Zhao can provide the technical motivation which improves the luminous efficiency of the organic electroluminescence device and reduces the organic electroluminescence device drive voltage (par 30 Zhao). Therefore, the technical solution of claim 20 is obvious.
With respect to Claim 21, Nakagawa shows (Fig 2) wherein the electronic element is an organic electroluminescent device or a solar cell.
With respect to Claim 24, Parham shows most aspects of the current invention including a nitrogen-containing compound for organic electroluminescent devices. Furthermore, Nakagawa shows (Fig 2) an electronic element (20), comprising a functional layer (21) arranged between an anode and cathode, wherein the functional layer comprises a hole transport layer (16). However, the combination of references do not show the hole transport layer comprises the nitrogen-containing compound.
On the other hand, Zhao discloses most aspects of the present invention including a hole transporting material, comprising a compound of formula (see below P-16 of Zhao) wherein the hole transport material used as an organic electroluminescent device (see description, par 7-17 and 21).

    PNG
    media_image3.png
    207
    133
    media_image3.png
    Greyscale







Furthermore, the present application provides a solution to a technical problem to provide an alternative hole transport material. The compound of formula in Zhao can provide the technical motivation which improves the luminous efficiency of the organic electroluminescence device and reduces the organic electroluminescence device drive voltage (par 30 Zhao). Therefore, the technical solution of claim 24 is obvious.
With respect to Claim 25, Nakagawa shows (Fig 2) wherein the electronic element is an organic electroluminescent device or a solar cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             	/Marcos D. Pizarro/             Primary Examiner, Art Unit 2814                                                                                                                                                                                           
/Q. B./
Examiner, Art Unit 2814